304 F.2d 760
Marion James JOHNSON, Appellant,v.UNITED STATES of America, Appellee.
No. 18933.
United States Court of Appeals Fifth Circuit.
June 29, 1962,Rehearing Denied Sept. 13, 1962,

G. W. Gill, Hilary J. Gaudin, New Orleans, La., for appellant.
Francis G. Weller, Asst. U.S. Atty., Peter E. Duffy, Asst. U.S. Atty., New Orleans, La., Kathleen Ruddell, U.S. Atty., J. Marvin Kelley, Regional Counsel, Internal Revenue Service, for appellee.
Before BROWN, WISDOM, and BELL, Circuit Judges.
PER CURIAM.


1
A careful consideration of the entire record in this case makes it abundantly clear that the evidence was sufficient to support the verdict of guilty when tested by the requirement of proof in perjury cases.  Cuesta v. United States, 5 Cir., 1956, 230 F.2d 704; McWhorter v. United States, 5 Cir., 1952, 193 F.2d 982.  Cf. United States v. Wood, 1840, 14 Pet. 430, 10 L.Ed. 527; United States v. Goldberg, 2 Cir., 1961, 290 F.2d 729; and Arena v. United States, 9 Cir., 1955, 226 F.2d 227.


2
The other assignments of error are equally without merit.  Williams v. United States, 5 Cir., 1950, 179 F.2d 656 (amendment to indictment); Todisco v. United States, 9 Cir., 1961, 298 F.2d 208, and Monroe v. United States, 1956, 9, U.S.App.D.C. 228, 234 F.2d 49 (admissibility of recording of conversation with appellant); Greenhill v. United States, 5 Cir., 1962, 298 F.2d 405, and Shaushan v. United States, 5 Cir., 1941, 117 F.2d 110, 133 A.L.R. 1040, (conduct of prosecutor).


3
The verdict of conviction being amply supported and no prejudicial error appearing we must and do AFFIRM the appeal from the judgment of conviction.